Citation Nr: 0843170	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2004 for the awards of service connection for patellofemoral 
pain syndrome of the right knee and for a left knee injury 
with patellofemoral pain syndrome.

2.  Whether there was clear and unmistakable error (CUE) in 
the September 2002 rating decision that denied service 
connection for patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in October 2006 and December 2007.  
This matter was originally on appeal from an August 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board notes that in July 2008, the AMC found that the 
September 2002 decision was not clearly and unmistakably 
erroneous.  The veteran disagreed with that decision; 
however, the CUE question has not, as yet, been perfected.  
The Board will, thus, address the earlier effective date 
claim at this time.   

The issue of whether there was CUE in the September 2002 
rating decision is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
patellofemoral syndrome was received in November 2000.  A 
rating decision dated in September 2002 denied service 
connection for patellofemoral syndrome, and the veteran was 
notified of this 
decision on September 17, 2002.  The veteran did not appeal 
this decision.  

2.  On March 4, 2004, the RO received a letter from the 
veteran requesting to reopen her case.  By rating decision 
dated in August 2004, service connection for patellofemoral 
pain syndrome was granted effective March 4, 2004.  

3.  After September 17, 2002 but prior to March 4, 2004, 
there is no communication from the veteran or her 
representative that constitutes a request to reopen the 
veteran's claim for service connection for patellofemoral 
syndrome. 


CONCLUSION OF LAW

The requirements for establishment of an effective date for 
service connection for patellofemoral syndrome prior to March 
4, 2004, have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. §§ 3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2007 Remand, the AMC 
adjudicated the inextricably intertwined issue of whether 
there was CUE in the September 2002 rating decision, and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's December 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in January 2007 
and February 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Both 
letters advised the veteran of how VA determines effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2008.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board notes that the 
nature of this case depends upon consideration of evidence 
already contained in the claims file.  There is no dispute as 
to the date of receipt of the relevant documents in the file.  
Accordingly, there is no reasonable possibility that any 
additional notice or assistance would aid the veteran in 
substantiating her claim.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to March 4, 2004, for the award of service connection 
for patellofemoral syndrome.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (emphasis 
added).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

Historically, the veteran filed her original claim for 
patellofemoral syndrome in November 2000.  In a September 
2002 rating decision, service connection for patellofemoral 
syndrome was denied.  The veteran was notified of the RO's 
determination by a letter dated September 17, 2002.  No 
appeal was filed within one year of notification of the 
September 2002 denial; therefore, the decision became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

Therefore, as the September 2002 rating decision was a final 
adjudication of the patellofemoral syndrome claim, the only 
recourse for the veteran was to file a claim to reopen.  That 
is what she did on March 4, 2004.

Prior to March 4, 2004 but after the September 17, 2002, 
notification, VA did not received any correspondence from the 
veteran.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than March 4, 2004, for the award 
of service connection for patellofemoral syndrome, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  Although the veteran may indeed have 
suffered from patellofemoral syndrome prior to March 4, 2004, 
the effective date for service connection based on a reopened 
claim cannot be any earlier than the date of receipt of 
claim.  She did not appeal 
the September 2002 denial nor submit a claim to reopen until 
March 4, 2004.  Although the Board is sympathetic to the 
veteran's situation, an earlier effective date is not 
warranted.


ORDER

Entitlement to an effective date earlier than March 4, 2004 
for the awards of service connection for patellofemoral pain 
syndrome of the right knee and for a left knee injury with 
patellofemoral pain syndrome is denied.




REMAND

In December 2007, the Board referred the issue of CUE in the 
September 2002 decision to the Appeals Management Center 
(AMC) and noted that since the issue of entitlement to an 
earlier effective date for patellofemoral syndrome was 
inextricably intertwined with the CUE question, the earlier 
effective date issue would be remanded as well.

In July 2004, the AMC determined that the September 2002 
rating decision did not involve CUE, and readjudicated the 
issue of entitlement to an earlier effective date for 
patellofemoral syndrome.  However, in November 2008, VA 
received the veteran's notice of disagreement with the July 
2008 decision.  

The AMC must now issue a statement of the case (SOC), and the 
veteran should be provided an opportunity to perfect his 
appeal as to this issue.  Therefore, the appropriate Board 
action is to remand the issue to the AMC for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The veteran and her representative should 
be provided a Statement of the Case as to 
the issue of whether there was CUE in the 
September 2002 rating decision that 
denied service connection for 
patellofemoral syndrome.  The veteran 
should be informed that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


